
	

113 S1288 IS: Lawsuit Abuse Reduction Act of 2013
U.S. Senate
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1288
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Mr. Grassley (for
			 himself, Mr. Coburn, and
			 Mr. Rubio) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend rule 11 of the Federal Rules of Civil Procedure
		  to improve attorney accountability, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lawsuit Abuse Reduction Act of
			 2013.
		2.Attorney
			 accountability
			(a)Sanctions under
			 Rule 11Rule 11(c) of the
			 Federal Rules of Civil Procedure is amended—
				(1)in paragraph (1),
			 by striking may and inserting shall;
				(2)in paragraph (2),
			 by striking Rule 5 and all that follows through
			 motion. and inserting rule 5.; and
				(3)in paragraph (4),
			 by striking situated and all that follows through the end of the
			 paragraph and inserting situated, and to compensate the parties that
			 were injured by such conduct. Subject to the limitations in paragraph (5), the
			 sanction shall consist of an order to pay to the party or parties the amount of
			 the reasonable expenses incurred as a direct result of the violation, including
			 reasonable attorneys’ fees and costs. The court may also impose additional
			 appropriate sanctions, such as striking the pleadings, dismissing the suit, or
			 other directives of a nonmonetary nature, or, if warranted for effective
			 deterrence, an order directing payment of a penalty into the
			 court.
				(b)Rule of
			 ConstructionNothing in this
			 Act or an amendment made by this Act shall be construed to bar or impede the
			 assertion or development of new claims, defenses, or remedies under Federal,
			 State, or local laws, including civil rights laws, or under the Constitution of
			 the United States.
			
